254 F.2d 816
DEAN OIL COMPANY, a Corporation, Appellant,v.AMERICAN OIL COMPANY, a Corporation.
No. 12489.
United States Court of Appeals Third Circuit.
Argued May 9, 1958.Decided May 20, 1958.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Judge.
Melvin J. Koestler, Elizabeth, N.J., (Koestler & Koestler, Samuel Koestler, Elizabeth, N.J., on the brief), for appellant.
John C. Butler, Chicago, Ill.  (Fred G. Stickel, Jr., Newark, N.J., Rodney M. Nash, Robert D. Mitchell, on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a suit brought under the Robinson-Patman Act, 15 U.S.C.A. 13c, in New Jersey.  147 F. Supp. 414.  The appeal invites us to overrule our decision in Gordon v. Loew's Inc., 1957, 247 F.2d 451.  The appellant also suggests some distinction between his case and that presented in Gordon v. Loew's.  We do not see the force of the attempted distinction and we are of no mind to overrule the Gordon case.


2
The judgment of the district court will be affirmed.